Citation Nr: 1408915	
Decision Date: 03/04/14    Archive Date: 03/12/14

DOCKET NO.  09-36 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for lumbosacral strain.

2.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis of the left foot.

3.  Entitlement to an initial compensable evaluation for shin splints.

4.  Entitlement to an initial compensable evaluation for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion




ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2004 to September 2008. 

The Veteran's claims come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO), Philadelphia, Pennsylvania.

The record reflects that the Veteran requested to be afforded with a hearing before the Board on his VA Form 9 dated September 2009.  However, he later withdrew his request for a Board hearing in October 2011.  Thus, the Veteran's hearing request is withdrawn. 38 C.F.R. § 20.704(e).

The record reveals that the Veteran's claim for entitlement to an initial increased rating for plantar fasciitis was readjudicated by an August 2009 rating decision wherein the RO increased the disability evaluation for the service-connected plantar fasciitis of the left foot from noncompensable (zero percent) to 10 percent disabling with an effective date of September 2, 2008.  However, as the increase did not constitute a full grant of the benefits sought, the Veteran's claim for a higher initial evaluation remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The Board notes that in August 2009, the RO granted the Veteran's claim of entitlement to service connection for plantar fasciitis of the right foot.  In view of the foregoing, this issue has been resolved and is no longer before the Board.  See generally Grantham v. Brown, 114 F.3d 116 (Fed. Cir. 1997).

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Board observes that the Veteran was afforded a VA examination for his shin splints in February 2011.  At that time, the Veteran reported that he was in the Army Reserves from September 2008 until the present time.  The Board notes that the claims folder is negative for any Reserve duty treatment records, and there is no indication that any attempt has been made to obtain these records.   Inasmuch as VA is on notice of the potential existence of additional Reserve duty records, these records should be obtained prior to any further appellate review of this case following the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  See M21-1MR, Part III, Subpart iii, 2.F.38.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims remanded herein.  Based on his response, attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  Regardless of whether or not the Veteran responds, request any Army Reserve duty treatment records from the National Personnel Records Center (NPRC) dated from September 2008.  All attempts to secure this evidence must be documented in the claims folder.

If, after making reasonable efforts to obtain named records, the records are unavailable, notify the Veteran and (a) identify the specific records that VA is unable to obtain; (b) briefly explain the efforts that were made to obtain those records; and (c) describe any further action to be taken by VA with respect to the claims.  The Veteran must then be given an opportunity to respond.

2. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims should be readjudicated.  If the claims remain denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


